Citation Nr: 0030309	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  93-28 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased combined rating for multiple 
sclerosis, currently assigned, in combination, a 90 percent 
evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from August 1950 to April 
1952.  This matter originally came before the Board of 
Veterans' Appeals (Board) on appeal from 1992 rating 
decisions by the Pittsburgh, Pennsylvania, Regional Office 
(RO), which denied an increased combined rating for multiple 
sclerosis, evaluated as follows:  Multiple sclerosis residual 
impairment of the left and right upper extremities, each 
rated as 20 percent disabling, and multiple sclerosis 
residual impairment of the left and right lower extremities, 
each rated as 40 percent disabling; with a bilateral factor 
added of 7.7 percent, for a combined 90 percent evaluation.  
In addition, a total rating for compensation purposes based 
on individual unemployability has been in effective since 
March 1989.

In September 1995, the Board remanded the case to the RO for 
additional evidentiary development.  By an April 1996 rating 
decision, the RO granted service connection and assigned a 10 
percent evaluation for vertigo secondary to multiple 
sclerosis and, by August and October 1996 rating decisions, 
the RO respectively granted service connection and assigned 
noncompensable evaluations each for tinnitus and bilateral 
hearing loss secondary to multiple sclerosis, all effective 
March 11, 1993 (with the combined evaluation for multiple 
sclerosis remaining 90 percent).  

In March 1997, the Board remanded the case to the RO for 
additional evidentiary development.  In May 2000, the RO 
denied service connection for headaches as secondary to 
multiple sclerosis.  Neither appellant nor his representative 
has subsequently expressed disagreement with that 
determination.  Therefore, the Board does not currently have 
jurisdiction over that secondary service connection issue.  

With regards to another procedural matter, in an August 2000 
informal hearing presentation, appellant's representative 
raised the issue of special monthly compensation for loss of 
use of the feet.  Inasmuch as this issue has not been 
developed by the RO, it is referred to the RO for appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).  
FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellate issue, to the extent legally 
required, has been obtained by the RO.

2.  Appellant's service-connected multiple sclerosis residual 
impairment of each lower extremity is manifested primarily by 
moderate to severe spasticity, mild to moderate weakness, 
moderate to severe limitation of motion at the hip and ankle, 
and an unsteady, hobbling-type gait with spastic foot drop.  
However, he is able to ambulate with assistive devices such 
as a quad cane, and mow his lawn, albeit with difficulty.  He 
has active movement of lower extremity muscles without any 
significant atrophy or severe weakness.  

3.  The service-connected multiple sclerosis residual 
impairment of each lower extremity is equivalent to severe, 
incomplete paralysis of the sciatic nerve.  However, the 
equivalent of complete paralysis of the sciatic nerve has not 
been approximated.  

4.  Appellant's service-connected multiple sclerosis residual 
impairment of each upper extremity is manifested primarily by 
normal muscle tone and bulk with muscle strength either 
normal or no more than mildly weak; and a mild action tremor.  
There is no more than slightly restricted abduction of the 
left shoulder.  

5.  The service-connected multiple sclerosis residual 
impairment of each upper extremity is equivalent to no more 
than mild, incomplete paralysis of all radicular groups.  

6.  Appellant's service-connected multiple sclerosis residual 
impairment involving vertigo, tinnitus, and defective 
hearing, for the period prior, and on and subsequent, to June 
10, 1999, has been manifested primarily by excellent speech 
discrimination and ability to hear at the conversation level, 
despite complaints of constant ringing in the ears; and 
vertigo that infrequently occurs once per week, lasting for 
only several minutes to a few hours.  His bilateral hearing 
acuity has been clinically shown at Level I for the left ear 
and Level II for the right ear.  

7.  The service-connected multiple sclerosis residual 
impairment involving vertigo, tinnitus, and defective hearing 
may reasonably be characterized as equivalent to moderate, 
but not severe, Meniere's syndrome, for the period prior, and 
on and subsequent, to June 10, 1999; and for the period on 
and subsequent, to June 10, 1999, may reasonably be 
characterized as equivalent to Meniere's syndrome with 
hearing impairment, attacks of vertigo, and cerebellar gait 
occurring no more than one to four times a month.  


CONCLUSIONS OF LAW

1.  The criteria for increased ratings of 60 percent, but no 
more, for appellant's service-connected multiple sclerosis 
residual impairment of each lower extremity have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.124a, 
Codes 8018-8520 (1999).  

2.  The criteria for evaluations in excess of 20 percent for 
appellant's service-connected multiple sclerosis residual 
impairment of each upper extremity have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.124a, Codes 8018-8513 (1999).  

3.  The criteria for an increased combined rating of 
60 percent, but no more, for appellant's service-connected 
multiple sclerosis residual impairment involving vertigo, 
tinnitus, and defective hearing have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.87, 4.124a, Codes 8018-6205 
(effective prior, and on and subsequent, to June 10, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that appellant's claim for an 
increased combined rating in excess of 90 percent for 
multiple sclerosis is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that the claim is 
plausible, particularly in light of the partial allowance of 
that issue in the decision herein.  See Drosky v. Brown, 10 
Vet. App. 251, 254 (1997).  This being so, the Board must 
examine the record and determine whether the VA has any 
further obligation to assist in the development of this 
claim.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim for an increased 
combined rating for multiple sclerosis have been properly 
developed and that no useful purpose would be served by again 
remanding said issue with directions to provide further 
assistance to the appellant.  A comprehensive medical history 
and detailed findings regarding his service-connected 
disability in issue over the years are documented in the 
medical evidence.  With respect to this service-connected 
disability, pursuant to the Board's September 1995 and March 
1997 remands, VA neurologic and audiologic examinations were 
conducted in 1996 and 1998 and additional private and VA 
clinical records were sought.  These examinations were 
sufficiently detailed and comprehensive in describing the 
nature and severity of the service-connected multiple 
sclerosis residual impairment of the upper and lower 
extremities, vertigo, tinnitus, and defective hearing, and 
included assessment of any neurologic and audiologic findings 
related thereto.  There is no indication that more recent, 
relevant medical records exist that would indicate a greater 
degree of severity with respect to the service-connected 
multiple sclerosis issue on appeal than that shown on said 
examinations.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to this issue, and that the duty to assist 
appellant as contemplated by 38 U.S.C.A. § 5107(a) has been 
satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected left 
shoulder thoracic outlet syndrome in the context of the total 
history of that disability, particularly as it affects the 
ordinary conditions of daily life, including employment, as 
required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and 
other applicable provisions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Rating disabilities is not an exact 
science, as indicated by the Schedule for Rating 
Disabilities.  38 C.F.R. § 4.1.  In rendering a decision on 
this disability rating issue on appeal, the Board has applied 
the provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  

Under Diagnostic Code 8018, the minimum evaluation assignable 
for multiple sclerosis is 30 percent.  

Under 38 C.F.R. § 4.124a, neurological disorders (such as 
multiple sclerosis and their residuals) may be rated in 
proportion to the impairment of motor, sensory, or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., referring to 
the appropriate bodily system of the schedule.  With partial 
loss of use of one or more extremities from neurological 
lesions, rate by comparison with the mild, moderate, severe, 
or complete paralysis of peripheral nerves.  It is reiterated 
that the RO has assigned separate evaluations under the 
applicable diagnostic codes for the various residuals of 
appellant's multiple sclerosis.  

It is contended that the residuals of appellant's multiple 
sclerosis warrant a combined 100 percent schedular rating.  
As set forth below, the Board agrees.


A.  Increased Ratings for Multiple Sclerosis Residual 
Impairment of Each Lower Extremity

Under Diagnostic Code 8520, a 40 percent evaluation may be 
assigned for moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent evaluation requires severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent evaluation may be assigned for complete paralysis of 
the sciatic nerve, where the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
The RO has rated appellant's multiple sclerosis residual 
impairment of each lower extremity as 40 percent disabling by 
analogy to paralysis of the sciatic nerve pursuant to 38 
C.F.R. § 4.20, since the symptoms are closely related.  

The evidentiary record reveals that in the late 1950's, 
appellant complained of weakness primarily involving the 
lower extremities, difficulty in walking, and loss of balance 
causing falls.  Clinically, he had a hobbling-type gait, loss 
of balance on ambulation, and muscle atrophy with weakness of 
the lower extremities.  There was vibratory sensation loss, 
with clonus at the ankles/feet and slightly at the knees.  
Ankles and knees jerks were quite active.  

A January 1980 VA hospitalization report revealed right lower 
extremity hypertonia/hyperreflexia, clonus at the ankles, and 
a hobbling-type gait.  Appellant was employed at a desk job.  
A September 1980 private medical statement reported that 
appellant's multiple sclerosis mainly affected his legs 
(right greater than left); that he could not pick up his feet 
normally when walking; that he stumbled on uneven flooring; 
that deep tendon reflexes in the lower extremities were 
hyperactive; and that there was slight left foot drop with 
definite weakness of both quadriceps femoral muscles.  In the 
1980's, written statements from an employer and private 
physicians indicated that appellant's multiple sclerosis had 
progressively worsened, causing falls and accidents; that the 
lower extremities had hyperreflexia, weakness, and marked leg 
spasticity; that he had a spastic gait with slight dragging 
of the feet; and that his employer determined that he should 
seek disability retirement.  He was permanently laid-off as 
of April 1985.  

On May 1989 VA examination, appellant's lower extremities had 
hyperreflexia and marked spasticity (right much worse than 
the left).  Right lower extremity strength was about "4/5" 
and "reasonably intact" on the left.  Sustained clonus and 
forced dorsiflexion, bilaterally, were noted (right much 
greater than the left).  Deep tendon reflexes were "3-4+" 
at the ankles and knees.  He had a spastic gait bilaterally 
with internal rotation of the foot and circumduction on the 
right side.  It was noted that sensation was "dramatically" 
diminished, bilaterally.  During a November 1989 RO hearing, 
appellant testified that he could only walk about two blocks 
because of decreased stamina and lower extremity symptoms, 
ambulated with a cane, and had leg cramping and associated 
symptomatology.  

On January 1992 VA examination, it was reported that 
appellant had experienced increased right lower extremity 
weakness and spasticity, wore a long leg brace with lockable 
knee joint to prevent retroflexion, had difficulty ambulating 
more than a quarter of a mile without substantial discomfort, 
and could not ambulate more than half a mile.  Clinically, 
there was decreased lower extremity strength, particularly on 
the right.  Ankle and knee deep tendon reflexes were "4-
plus" with a spastic gait.  

A March 1993 written statement from a private physician 
reported that appellant's lower extremities had hyperactive 
deep tendon reflexes.  It was noted that he had marked 
weakness in the lower extremities/lower trunk muscles, and 
had to wear a right leg brace to prevent hyperextension of 
that knee.  

On 1993 VA examination, appellant reported that he was unable 
to walk well; that he had marked unsteadiness and weakness of 
the right knee, for which he wore a brace; and that since he 
was unable to dorsiflex his toes, they touched the floor on 
ambulation and occasionally interfered with his steps.  He 
reported that fatigue had recently worsened and that although 
he attempted to walk very slowly for about a mile every day, 
it had become more difficult.  He reported intermittent 
episodes of marked weakness/stiffness of the lower 
extremities lasting as long as a couple days, which would 
immobilize him.  Clinically, his gait was very unsteady and 
spastic; and he walked with short steps.  While supine, he 
was unable to raise his lower extremities against very slight 
pressure.  There was no atrophy.  He reportedly was able to 
go to the market by himself.  He could walk 1 or 2 blocks.  
He utilized a cane for prolonged distance and to control his 
balance.  

Private clinical records reveal that in January 1995, it was 
reported that as a result of multiple sclerosis, appellant's 
right knee tended to retroflex on ambulation, and that he had 
bilateral foot drop.  The left leg was not as weak as the 
right.  He walked with a cane and occasionally wore a left 
knee brace.  

Pursuant to the Board's September 1995 remand, a March 1996 
VA neurologic examination was conducted.  That examination 
report indicated that appellant's complaints included 
spasticity, weakness, and numbness in the lower extremities, 
causing difficulty walking.  He walked with a cane and wore a 
right leg brace.  It was reported that he was able to 
ambulate only 1/4 mile without resting; that his gait was 
unsteady, causing falls; and that he would trip over his toes 
because of footdrop.  His complaints included leg cramps with 
myoclonic jerks in the lower extremities.  Clinically, muscle 
tone was severely increased in the lower extremities.  
Strength in the lower extremities was "4 to 5-/5."  
Pinprick sensation was decreased in the entire left foot and 
right leg from hip to ankle.  Vibratory sensation was absent 
in the right foot toes and left foot, but was present at the 
right ankle and left knee.  Deep tendon reflexes were "3/4" 
in the lower extremities.  There was clonus at the ankles.  
He had a spastic gait and dragged his legs with the toes 
pointed downward.  He could not perform tandem gait.  

Private clinical records reveal that in June 1996, appellant 
complained of more muscular atrophy in his legs.  Deep tendon 
reflexes were hyperactive in the lower extremities.  He wore 
a right knee brace to prevent hyperextension of that knee; 
and utilized a cane to walk.  

Pursuant to the Board's March 1997 remand, an October 1998 VA 
neurologic examination was conducted.  That examination 
report indicated that appellant reported that after mowing 
his lawn over a two-day period, his legs would feel weaker 
for several days.  He complained of increased paresthesias in 
the legs; and that his left foot had begun to "turn in", 
making it more difficult to walk and with increased tripping.  
He also complained of mild chronic jerks in the lower 
extremities at bedtime.  Significantly, a motor status 
evaluation revealed moderate to severe spasticity in the 
lower extremities, primarily in the distal aspect.  There was 
some contracture at ankle level, causing the feet to point 
downward.  The examiner remarked "[t]hat this [']foot 
drop['] is not necessarily due to...weakness in the muscles 
which dorsiflex the feet.  It is more due to spasticity in 
the muscles and contracture of some of the muscles which 
caused the toes and foot to point downward.  He does not have 
any significant muscular atrophy."

Appellant's lower extremities strength was "5/5", except 
for mild right iliopsoas, hip adductor, right foot 
dorsiflexor, and left hamstring muscle weakness and moderate 
left iliopsoas, hip abductor, right hamstring muscle 
weakness.  There was approprioceptive sensation at the toes; 
absent vibratory sensation at the toes; and slight vibratory 
sensation at the ankles.  Deep tendon reflexes were "3/4" 
at the knees and "2/4" at the ankles.  There was left ankle 
clonus, but not on the right.  He had a spastic gait and 
dragged his feet.  It was a steppage gait, since the feet 
were in a plantar flexed position.  The examiner stated that 
the feet were in a plantar flexed position more due to 
spasticity and decreased ankle range of motion than due to 
true weakness of foot dorsiflexors.  He was unable to tandem 
walk or heel walk, but could toe walk with assistance.  His 
gait was unsteady and he required a quad cane or assistance 
of the examiner.  The joints of the lower extremities 
exhibited full ranges of motion, except the hips had moderate 
limitation of motion and dorsiflexion of the left foot was 
limited to 105 degrees and 90 degrees on the right.  See 
38 C.F.R. § 4.71a, Plate II, which sets forth normal 
dorsiflexion of the foot as 0 to 20 degrees (when the foot is 
at a right angle to the leg, normal dorsiflexion would be 
from 90 to 110 degrees).  Parenthetically, assuming the 
limitation of motion is due to multiple sclerosis, the 
clinical evidence reveals no more than severe limitation of 
right ankle motion, moderate limitation of left ankle motion, 
or moderate limitation of hip motion.  Therefore, a higher 
evaluation for limitation of motion of the ankle or hip would 
not be warranted, since a 20 percent evaluation is the 
maximum evaluation assignable under Code 5271 for marked 
ankle limitation of motion and a 40 percent evaluation is the 
maximum evaluation assignable for thigh limitation of motion 
under applicable diagnostic codes, in the absence of 
ankylosis/fracture of the hip which has not been shown.  

Significantly, the examiner on that October 1998 VA 
neurologic examination indicated that appellant's major 
problems were due to the spasticity, weakness, and decreased 
range of motion in the lower extremities; that the lower 
extremities had moderate to severe spasticity, mild to 
moderate weakness, and decreased ranges of motion at the hips 
and ankles; that his ability to perform many tasks were 
affected, including prolonged walking, bending, climbing, 
crawling, carrying heavy objects, and lifting; that he was 
unable to run; and that his balance was so poor that he 
should avoid any situation requiring good balance.  

The positive evidence outweighs the negative with respect to 
appellant's multiple sclerosis residual impairment of the 
lower extremities.  The negative evidence includes the fact 
that marked muscular atrophy has not been clinically shown, 
one of the criteria set forth in Diagnostic Code 8520 for a 
60 percent evaluation for severe incomplete paralysis of the 
sciatic nerve.  See, in particular, the October 1998 VA 
neurologic examination report, which clearly states that 
appellant did not have any significant muscular atrophy; and 
that "[t]ypically, the patient...must have severe multiple 
sclerosis with immobility to develop muscular atrophy from 
disuse."  However, it is the Board's opinion that motor 
impairment/diminished sensation in the lower extremities with 
associated spastic gait is more nearly equivalent to severe, 
incomplete paralysis of the sciatic nerve.  Consequently, 
increased ratings of 60 percent for multiple sclerosis 
impairment of each lower extremity are warranted under 38 
C.F.R. § 4.124a, Code 8018-8520.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
and 4.40, pertaining to functional impairment and associated 
concerns.  However, the 60 percent evaluations awarded by the 
Board in the decision herein for appellant's multiple 
sclerosis residual impairment of each lower extremity more 
than adequately compensate appellant for any functional 
impairment attributable thereto.  An evaluation in excess of 
60 percent would not be appropriate, since the equivalent of 
complete paralysis of the sciatic nerve has not been more 
nearly approximated.  Again, the clinical evidence indicates 
that appellant is ambulatory, albeit with a cane and brace 
and is able to ambulate for a considerable distance without 
resting.  Although right ankle dorsiflexion is absent and the 
feet exhibit footdrop due to spasticity of the lower 
extremity musculature, the equivalent of complete sciatic 
nerve paralysis has not been shown, since the foot does not 
dangle and there remains active movement in muscles of the 
lower extremities without any significant atrophy or severe 
weakness.  

Additionally, loss of use of a foot may be assigned a 40 
percent evaluation under Diagnostic Code 5167.  However, it 
is not necessary for the Board to consider the potential 
applicability of this diagnostic code, since the Board, in 
its decision herein, has awarded 60 percent evaluations for 
multiple sclerosis residual impairment of each lower 
extremity under Code 8018-8520.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the multiple sclerosis residual 
impairment of each lower extremity presents such an unusual 
or exceptional disability picture as to render the regular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  

The benefit-of-the-doubt doctrine is only applicable to the 
extent 60 percent evaluations for multiple sclerosis residual 
impairment of each lower extremity are warranted.  


B.  Increased Ratings for Multiple Sclerosis Residual 
Impairment of Each Upper Extremity

Appellant is right-handed.  See, e.g., May 1989 VA 
examination report; and a November 1989 RO hearing 
transcript, at T.5.  

Under Diagnostic Code 8513, a 20 percent evaluation may be 
assigned for mild incomplete paralysis of all radicular 
groups of either upper extremity.  A 30 percent evaluation 
requires moderate incomplete paralysis of the minor upper 
extremity.  A 40 percent evaluation requires moderate 
incomplete paralysis of the major upper extremity.  A 60 
percent evaluation requires severe incomplete paralysis of 
the minor upper extremity.  A 70 percent evaluation requires 
severe incomplete paralysis of the major upper extremity.  An 
80 percent evaluation requires complete paralysis of the 
minor upper extremity.  A 90 percent evaluation requires 
complete paralysis of the major upper extremity.  

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  See 38 C.F.R. § 4.124a, NOTE.  

The evidentiary record reveals that in the late 1950's, 
multiple sclerosis was clinically suspected.  Appellant's 
upper extremities had good muscle strength.  A January 1980 
VA hospitalization report revealed right upper extremity 
hypertonia.  He was employed at a desk job.  A December 1981 
VA examination report indicated that the upper extremities 
were unremarkable, except for minimal weakness on the left.  
In the 1980's, written statements from an employer and 
private physicians indicated that appellant's multiple 
sclerosis had progressively worsened, causing falls and 
accidents; that the arms had absent reflexes; that he had 
difficulty picking up fine objects such as a sheet of paper; 
and that his employer determined that he should seek 
disability retirement.  He was permanently laid-off as of 
April 1985.  

On May 1989 VA examination, appellant's upper extremities had 
intact strength and deep tendon reflexes were "3-plus."  It 
was noted that sensation was "dramatically" diminished, 
bilaterally.  A January 1992 VA examination revealed that 
upper extremity strength was "reasonably good", with deep 
tendon reflexes "3-plus" on the right and "2-plus" on the 
left.  A March 1993 written statement from a private 
physician reported that deep tendon reflexes were absent in 
appellant's upper extremities.  A VA examination report in 
1993 reflects that appellant reported being able to perform 
routine functions with his upper extremities, but not for 
longer than 10 to 15 minutes.  

Pursuant to the Board's September 1995 remand, a March 1996 
VA neurologic examination was conducted.  That examination 
report indicated that appellant's complaints included 
spasticity, weakness, and numbness in the upper extremities, 
worse on the left.  He complained of cramps in the fingers, 
an inability to perform heavy lifting or carry objects while 
walking, decreased coordination of the upper extremities, and 
frequent dropping of objects.  Clinically, muscle tone was 
mildly to moderately increased in the upper extremities.  
Strength was "4+ to 5/5" in the right upper extremity and 
"4 to 5-/5" on the left.  Pinprick sensation was decreased 
in the hands.  Deep tendon reflexes were "2/4" in the right 
upper extremity and "0/4" in the left upper extremity 
(except for "2/4" at the brachioradialis).  Finger-to-nose 
movement was normal in the left upper extremity and slow on 
the right.  

Private clinical records reveal that in June 1996, appellant 
complained of increased muscular atrophy in his arms.  Deep 
tendon reflexes were absent in the upper extremities.  

Pursuant to the Board's March 1997 remand, an October 1998 VA 
neurologic examination was conducted.  That examination 
report indicated that appellant reported that after mowing 
his lawn over a two-day period, his arms would feel weaker 
for several days.  He complained of increased paresthesias in 
the arms.  Significantly, however, a motor status evaluation 
revealed normal muscle tone in the upper extremities.  It was 
noted that there was no significant muscular atrophy.  Upper 
extremity strength was normal, except for mild weakness of 
the shoulders on abduction and rotation, mild grasp weakness 
of the hands, and mild left hand interossei muscle weakness.  
Sensation was intact, except for decrease over the lateral 
aspect of the upper arms/proximal forearms (worse on the 
right); and decreased pinprick sensation over the first two 
digits of the left hand.  Coordination examination revealed 
normal, rapid alternating movement testing in the upper 
extremities.  There was a very mild action tremor in the 
upper extremities on finger-to-nose testing.  The examiner 
noted that such mild action tremor could potentially cause 
some mild difficulty with fine motor movement of the hands.  
Deep tendon reflexes were "1/4" in the upper extremities.  
It was noted that the upper extremity joints exhibited normal 
ranges of motion, except abduction of the arms was to 
approximately 170 degrees.  See 38 C.F.R. § 4.71a (1999), 
Plate I, which sets forth normal abduction of the shoulder 
joint as 0 to 180 degrees.  Parenthetically, assuming that 
the slightly restricted abduction of the left shoulder is due 
to multiple sclerosis, a higher evaluation based on 
limitation of shoulder motion would not be warranted, since 
the criteria for a higher evaluation under Code 5201 (an 
inability to raise the left arm to at least shoulder level) 
has not been more nearly approximated.  

In short, the examiner on that October 1998 VA neurologic 
examination indicated that appellant's upper extremities had 
normal muscle tone and bulk with muscle strength either 
normal or no more than mildly weak; and that mild weakness in 
the hands or mild upper extremity action tremor affected, but 
did not preclude, his ability to perform fine motor tasks or 
light lifting.  Therefore, since any motor impairment or 
diminished sensation in the upper extremities has been 
recently clinically described as no more than mild, an 
evaluation in excess of 20 percent under 38 C.F.R. § 4.124a, 
Code 8018-8513, for multiple sclerosis residual impairment of 
either upper extremity would not be warranted.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10 
and 4.40, pertaining to functional impairment and associated 
concerns.  However, the currently assigned 20 percent 
evaluation for multiple sclerosis residual impairment of each 
upper extremity more than adequately compensates appellant 
for any functional impairment attributable thereto, 
particularly since no more than slightly decreased motor and 
sensory impairment in each upper extremity has been 
clinically shown.  An extraschedular evaluation is not 
warranted, since the evidence does not show that the multiple 
sclerosis residual impairment of each upper extremity 
presents such an unusual or exceptional disability picture as 
to render the regular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  

Since the preponderance of the evidence is against allowance 
of said appellate issues, the benefit-of-the-doubt doctrine 
is inapplicable, for the aforestated reasons.  38 U.S.C.A. 
§ 5107(b).  


C.  An Original Evaluation in Excess of 10 percent for 
Vertigo; and Original Compensable Evaluations for Tinnitus 
and Bilateral Hearing Loss, All Secondary to Multiple 
Sclerosis

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the vertigo, tinnitus, and 
bilateral hearing loss "increased rating" appellate issues 
as claims for "original" ratings.  

The RO has rated appellant's vertigo with tinnitus secondary 
to multiple sclerosis as 10 percent disabling under 
Diagnostic Code 6299-6204 (a code for evaluating peripheral 
vestibular disorders), and has rated his bilateral hearing 
loss secondary to multiple sclerosis as noncompensable under 
Diagnostic Code 6100 (a code for evaluating auditory acuity 
impairment).  Appellant's representative, in an August 2000 
informal hearing presentation, argued that appellant's 
vertigo, tinnitus, and bilateral hearing loss should be rated 
by analogy as Meniere's syndrome under Diagnostic Code 6299-
6205 (a code for evaluating Meniere's syndrome), rather than 
separately rating those symptoms under Codes 6204 and 6100, 
on the grounds that the rating criteria set forth in Code 
6205 more closely reflect appellant's symptoms at issue and 
will warrant a higher combined evaluation.  The Board 
concurs, as will be explained in detail below.  

The evidentiary record reveals that in the late 1950's, 
appellant's symptoms included loss of balance and ringing in 
his ears.  Multiple sclerosis was clinically suspected.  A 
January 1980 VA hospitalization report noted moderate, 
bilateral, high frequency hearing loss with normal speech 
frequencies.  He was employed at a desk job.  In the 1980's, 
written statements from an employer and private physicians 
indicated that appellant's multiple sclerosis had 
progressively worsened, causing falls and accidents; and that 
his employer determined that he should seek disability 
retirement.  He was permanently laid-off as of April 1985.  

On May 1989 VA examination, appellant's complaints included 
poor balance and dizziness.  Diagnoses included vertigo.  An 
August 1991 VA audiologic examination reported asymmetrical 
hearing loss, greater on the right.  He complained of 
constant tinnitus.  Word recognition was fair on the right 
and excellent on the left.  A March 1993 written statement 
from a private physician reported that appellant had constant 
tinnitus and occasional periods of vertigo lasting from one 
to several hours.  

Private clinical records in January 1995 reported that 
appellant had experienced severe dizzy spells in the past but 
none during the last 6 months.  In June 1996, occasional 
dizzy spells lasting from a few minutes to a half day were 
reported. 

A July 1996 medical opinion stated that the most likely cause 
of appellant's hearing loss, tinnitus, and vertigo was 
multiple sclerosis.  On March 1996 VA audiologic examination, 
appellant reported having constant ringing in the ears with 
poor discrimination (aggravated by background noise) and 
intermittent dizziness.  Clinically, mild to severe 
sensorineural hearing loss at 500 to 8000 Hertz, slightly 
greater on the right, was noted.  Word recognition was fair 
on the right and excellent on the left.  The hearing loss was 
described as cochlear.  On August 1996 VA audiologic 
examination, bilateral, constant, severe ringing-type 
tinnitus was noted.  However, discrimination was excellent, 
bilaterally.  The recorded pure tone thresholds, in decibels, 
were as follows:  For the right ear, 50 at 1,000 hertz, 65 at 
2,000 hertz, 80 at 3,000 hertz, and 80 at 4,000 hertz; and 
for the left ear, 40 at 1,000 hertz, 45 at 2,000 hertz, 70 at 
3,000 hertz, and 65 at 4,000 hertz.  The average pure tone 
thresholds for the right and left ears were 68 and 55, 
respectively.  His speech recognition ability was recorded at 
98 percent correct for each ear.  

The VA's revised Schedule for Rating Disabilities provides a 
framework by which such audiometric test results may be 
translated into a numeric designation ranging from Level I 
(for essentially normal hearing acuity) to Level XI (for 
profound deafness), in order to rate the degree of disability 
resulting from the service-connected defective hearing.  
Since the puretone threshold average in the right ear is 68 
decibels with speech recognition ability of 98 percent (Level 
II), and puretone threshold average in the other ear is 55 
with speech recognition ability of 98 percent (Level I), a 
noncompensable rating for the service-connected bilateral 
defective hearing would be appropriate.  38 C.F.R. §§ 4.85, 
4.87, Code 6100.  

VA outpatient treatment records reveal that in July 1997, 
appellant complaints included occasional 
stumbling/staggering.  Clinically, he was unsteady and was 
unable to do quick turns.  

On October 1998 VA neurologic examination, appellant reported 
increased vertigo frequency, stating that such episodes of 
vertigo occurred once per week, lasting from 10 minutes to 4 
hours.  He stated that such vertigo episodes were 
incapacitating, requiring him to lie down during the spells.  
He stated that his tinnitus was greater on the right.  
Clinically, his gait was unsteady and he required a quad cane 
or the assistance of the examiner to ambulate.  The examiner 
stated that appellant's balance was poor.  

VA amended the Schedule for Rating Disabilities as it 
pertained to the criteria for evaluating diseases of the ear 
and other sense organs, to include tinnitus.  See 64 Fed. 
Reg. 25202-25210 (1999), codified at 38 C.F.R. §§ 4.85-4.87, 
effective June 10, 1999.  The RO has considered the case 
under the old and revised applicable schedular criteria.  See 
May 2000 Supplemental Statement of the Case.  Since 
appellant's claim for a higher disability rating for the 
service-connected multiple sclerosis was filed prior to June 
10, 1999, the Board will consider the pertinent rating 
criteria under the old and newly amended rating criteria, 
whichever is more beneficial to appellant.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Under Diagnostic Code 6260, in effect prior to June 10, 1999, 
a 10 percent evaluation may be assigned for persistent 
tinnitus, as a symptom of a head injury, concussion, or 
acoustic trauma.  

Under Diagnostic Code 6260, effective on and subsequent to 
June 10, 1999, a 10 percent evaluation may be assigned for 
recurrent tinnitus.  NOTE:  A separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  

Under Diagnostic Code 6204, in effect prior to June 10, 1999, 
a 10 percent rating may be assigned for moderate chronic 
labyrinthitis with tinnitus and occasional dizziness.  A 30 
percent rating requires severe chronic labyrinthitis with 
tinnitus, dizziness, and occasional staggering.  NOTE:  To be 
combined with ratings for loss of hearing or suppuration.  

Under Diagnostic Code 6204, effective on and subsequent to 
June 10, 1999, a 10 percent rating may be assigned for 
peripheral vestibular disorders with occasional dizziness.  A 
30 percent rating requires dizziness and occasional 
staggering.  NOTE:  Hearing impairment or suppuration shall 
be separately rated and combined.  

Under Diagnostic Code 6205, in effect prior to June 10, 1999, 
a 30 percent rating may be assigned for mild Meniere's 
syndrome, with aural vertigo and deafness.  A 60 percent 
evaluation requires moderate Meniere's syndrome with less 
frequent attacks, including cerebellar gait.  A 100 percent 
evaluation requires severe Meniere's syndrome with frequent 
and typical attacks, vertigo, deafness, and cerebellar gait.  

Under Diagnostic Code 6205, effective on and subsequent to 
June 10, 1999, a 30 percent rating may be assigned for 
Meniere's syndrome where there is hearing impairment with 
vertigo less than once a month, with or without tinnitus.  A 
60 percent evaluation requires hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times a month, with or without tinnitus.  A 100 percent 
evaluation requires hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  NOTE:  Evaluate Meniere's syndrome 
either under these criteria or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation.  But do not combine an evaluation 
for hearing impairment, tinnitus, or vertigo with an 
evaluation under diagnostic code 6205.  

It is the Board's opinion that with resolution of reasonable 
doubt in appellant's favor, a 60 percent combined evaluation 
is warranted under Diagnostic Codes 8018-6205, since 
appellant's vertigo with tinnitus and defective hearing may 
reasonably be characterized as equivalent to moderate, but 
not severe Meniere's syndrome, for the period prior, and on 
and subsequent, to June 10, 1999; or, for the period on and 
subsequent, to June 10, 1999, equivalent to Meniere's 
syndrome with hearing impairment, attacks of vertigo, and 
cerebellar gait occurring from one to four times a month.  

However, a combined evaluation in excess of 60 percent under 
Codes 8018-6205 for appellant's vertigo with tinnitus and 
defective hearing would not be warranted, since appellant has 
been clinically shown to have excellent speech discrimination 
and ability to hear at the conversation level, despite 
complaints of constant ringing in the ears; and the vertigo 
frequency has been reported for clinical purposes as 
occurring once per week, lasting for only several minutes to 
a few hours, a severity which would not be equivalent to 
severe Meniere's syndrome.  

It is the Board's opinion that a higher overall evaluation 
for appellant's bilateral hearing loss, vertigo, and tinnitus 
will result by rating the bilateral hearing loss, vertigo, 
and tinnitus under Diagnostic Code 6205 as analogous to 
Meniere's syndrome and assigning a 60 percent combined 
evaluation.  Separately rating the bilateral hearing loss, 
vertigo, and tinnitus would result in less than a 60 percent 
combined evaluation, since vertigo would only warrant a 
maximum 30 percent evaluation under Diagnostic Code 6204, 
tinnitus would only warrant a maximum 10 percent evaluation 
under Diagnostic Code 6260, and the bilateral defective 
hearing (Level II in the right ear and Level I in the left 
ear) only satisfies the criteria for a noncompensable 
evaluation under Diagnostic Code 6100.  In awarding a 60 
percent combined evaluation under Diagnostic Code 6205 as 
analogous to Meniere's syndrome, the Board wishes to point 
out that bilateral hearing loss, vertigo, and tinnitus cannot 
be separately rated at the same time, since that would 
violate the proscription against pyramiding of ratings set 
forth in 38 C.F.R. § 4.14 (1999) and the NOTE following Code 
6205.  See 38 C.F.R. § 4.14, which states, in pertinent part, 
"[t]he evaluation of the same disability under various 
diagnoses is to be avoided"; Brady v. Brown, 4 Vet. App. 
203, 206 (1993); and Esteban v. Brown, 6 Vet. App. 259 
(1994).  In Esteban, at 6 Vet. App. 262, the Court stated, 
"[t]he critical element is that none of the symptomatology 
for any one of these three conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  

Any industrial impairment resulting from the service-
connected bilateral hearing loss, vertigo, and tinnitus is 
more than adequately compensated for by the 60 percent 
combined rating awarded in the Board's decision herein.  
38 C.F.R. §§ 4.1, 4.10.  An extraschedular evaluation is not 
warranted, since the evidence does not show that the service-
connected bilateral hearing loss, vertigo, and tinnitus 
secondary to multiple sclerosis presents such an unusual or 
exceptional disability picture as to render the regular 
schedular standards impractical.  38 C.F.R. § 3.321(b)(1).  
The benefit-of-the-doubt doctrine is only applicable to the 
extent a 60 percent combined evaluation under Diagnostic 
Codes 8018-6205 is warranted.



	(CONTINUED ON NEXT PAGE)





ORDER

An increased combined rating of 100 percent for multiple 
sclerosis is granted (based on awarding increased ratings of 
60 percent for multiple sclerosis residual impairment of each 
lower extremity and an increased combined rating of 60 
percent for vertigo with tinnitus and defective hearing, but 
denying increased ratings in excess of 20 percent for 
multiple sclerosis residual impairment of each upper 
extremity), subject to the regulatory provisions governing 
payment of monetary awards.  


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals


 

